        1                                                         HONORABLE WHITMAN L. HOLT
        2      JAMES L. DAY (WSBA #20474)
               RICHARD B. KEETON (WSBA #51537)
        3      BUSH KORNFELD LLP
               601 UNION STREET, SUITE 5000
        4      SEATTLE, WA 98101
               Tel: (206) 292-2110
        5      Email: jday@bskd.com
               Email: rkeeton@bskd.com
        6

        7

        8
                                     UNITED STATES BANKRUPTCY COURT
        9                            EASTERN DISTRICT OF WASHINGTON
      10       In re
                                                            No. 20-01808-WLH11
      11       KING MOUNTAIN TOBACCO
               COMPANY, INC.,                               DEBTOR’S RESPONSE TO OBJECTIONS
      12                                                    TO APPROVAL OF DISCLOSURE
                                          Debtor.           STATEMENT FOR DEBTOR’S PLAN OF
      13                                                    REORGANIZATION
      14               King Mountain Tobacco Company, Inc. (the “Debtor”), files this reply to the
      15       objections filed to the Disclosure Statement for Debtor’s Plan of Reorganization [ECF
      16       No. 155] (the “Original Disclosure Statement”). Objections (collectively, the
      17       “Objections”) were filed by (i) the United States on behalf of the Department of the
      18       Treasury, Alcohol and Tobacco Tax and Trade Bureau [ECF No. 169]; (ii) the United
      19       States on behalf of the United States Department of Agriculture, Food and Drug
      20       Administration; Small Business Administration; and Bureau of Indian Affairs [ECF
      21       No. 174]; and (iii) the States of Indiana, South Carolina and New York [ECF No. 172]
      22       (collectively, the “Objecting Parties”).
      23

                                                                                 B USH K ORNFELD           L LP
               DEBTOR’S RESPONSE TO OBJECTIONS TO APPROVAL                               LAW OFFICES
               OF DISCLOSURE STATEMENT FOR DEBTOR’S PLAN OF                         601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
               REORGANIZATION – Page 1                                              Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
eb089101d4
             20-01808-WLH11     Doc 184    Filed 02/08/21   Entered 02/08/21 10:02:30      Pg 1 of 2
        1             The Objections raise largely overlapping concerns. Even prior to the filing of the
        2      Objections, the Debtor through counsel had already had discussions with at least one of
        3      the Objecting Parties and had begun preparing an amended form of the Original
        4      Disclosure Statement to address these concerns. After each of the Objections was filed,
        5      the Debtor through counsel had discussions with each of the Objecting Parties as their
        6      respective concerns. Ultimately, the Debtor prepared redline versions of a First
        7      Amended Disclosure Statement and a First Amended Plan and on the afternoon of
        8      February 7 sent them to counsel for the Objecting Parties. The Debtor anticipates that
        9      the amendments will be satisfactory or that any remaining concerns can be addressed
      10       prior to the February 9 hearing. 1
      11              DATED this 10th day of December, 2020.
      12                                                              BUSH KORNFELD LLP
      13
                                                                      By    /s/ James L. Day
      14                                                                 James L. Day, WSBA #20474
                                                                         Richard B. Keeton, WSBA #51537
      15                                                              Attorneys for the Debtor-in-Possession
      16

      17

      18

      19

      20

      21

      22
                      The Debtor anticipates filing redline versions of the First Amended Disclosure Statement and First
                      1
      23       Amended Plan prior to the hearing.

                                                                                              B USH K ORNFELD           L LP
               DEBTOR’S RESPONSE TO OBJECTIONS TO APPROVAL                                            LAW OFFICES
               OF DISCLOSURE STATEMENT FOR DEBTOR’S PLAN OF                                      601 Union St., Suite 5000
                                                                                              Seattle, Washington 98101-2373
               REORGANIZATION – Page 2                                                           Telephone (206) 292-2110
                                                                                                 Facsimile (206) 292-2104
eb089101d4
             20-01808-WLH11        Doc 184      Filed 02/08/21     Entered 02/08/21 10:02:30            Pg 2 of 2
